ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING

Comes now the respondent, H. Erskine Cherry, and tenders to this Court his requisite affidavit of resignation from the bar of this state, pursuant to Ind.Admission and Discipline Rule 28, Section 17.
And this Court, being duly advised, now finds that the respondent’s affidavit of resignation complies with the requirements of Admis.Disc.R. 23(17) and, accordingly, we find that it should be approved.
IT IS, THEREFORE, ORDERED that the affidavit of resignation from the bar of this state tendered by the respondent, H. Erskine Cherry, is hereby accepted. Accordingly, the Clerk of this Court is directed to strike his name from the Roll of Attorneys.
IT IS FURTHER ORDERED that, by reason of this Order accepting the respondent’s resignation, all issues not previously adjudicated in this proceeding are now concluded.
The Clerk of this Court is directed to forward notice of this Order to the respondent and his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ad-mis.Disc.R. 23(3)(d).